 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.4
 
 
ABINGTON BANK
AMENDED AND RESTATED EMPLOYMENT AGREEMENT




This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), is made and
entered into as of the 28th day of November 2007, between Abington Savings Bank,
a Pennsylvania chartered, stock-form savings bank doing business as “Abington
Bank” (the “Bank” or the “Employer”), and Edward W. Gormley (the “Executive”).




WITNESSETH


WHEREAS, the Executive is currently employed as a Senior Vice President of the
Bank, and the Executive and the Bank have previously entered into an employment
agreement dated December 29, 2006 (the “Prior Agreement”); and


WHEREAS, the Bank desires to amend and restate the Prior Agreement in order to
make changes to comply with Section 409A of the Code (as defined herein), as
well as certain other changes;


NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the Bank and the Executive hereby agree as follows:


1.           Definitions.  The following words and terms shall have the meanings
set forth below for the purposes of this Agreement:


(a)           Base Salary.  “Base Salary” shall have the meaning set forth in
Section 3(a) hereof.


(b)           Cause.  Termination by the Employer of the Executive’s employment
for “Cause” shall mean termination because of personal dishonesty, incompetence,
willful misconduct, breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law, rule
or regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, willful conduct which is materially detrimental
(monetarily or otherwise) to the Employer or material breach of any provision of
this Agreement.


(c)           Change in Control.  “Change in Control” shall mean a change in the
ownership of the Corporation or the Bank, a change in the effective control of
the Corporation or the Bank or a change in the ownership of a substantial
portion of the assets of the Corporation or the Bank, in each case as provided
under Section 409A of the Code and the regulations thereunder.


(d)           Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended.


(e)           Corporation.  “Corporation” shall mean Abington Bancorp, Inc., a
Pennsylvania corporation, or any successor thereto.



--------------------------------------------------------------------------------


(f)           Date of Termination.  “Date of Termination” shall mean (i) if the
Executive’s employment is terminated for Cause, the date on which the Notice of
Termination is given, and (ii) if the Executive’s employment is terminated for
any other reason, the date specified in such Notice of Termination.


(g)           Disability.  “Disability” shall mean the Executive (i) is unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Employer.


(h)           Good Reason.  Termination by the Executive of the Executive’s
employment for “Good Reason” shall mean termination by the Executive based on
the occurrence of any of the following events:


 
(i)
any material breach of this Agreement by the Employer, including without
limitation any of the following: (A) a material diminution in the Executive’s
base compensation, (B) a material diminution in the Executive’s authority,
duties or responsibilities, or (C) a material diminution in the authority,
duties or responsibilities of the officer to whom the Executive is required to
report, or



 
(ii)
any material change in the geographic location at which the Executive must
perform his services under this Agreement;



provided, however, that prior to any termination of employment for Good Reason,
the Executive must first provide written notice to the Employer within ninety
(90) days of the initial existence of the condition, describing the existence of
such condition, and the Employer shall thereafter have the right to remedy the
condition within thirty (30) days of the date the Employer received the written
notice from the Executive.  If the Employer remedies the condition within such
thirty (30) day cure period, then no Good Reason shall be deemed to exist with
respect to such condition.  If the Employer does not remedy the condition within
such thirty (30) day cure period, then the Executive may deliver a Notice of
Termination for Good Reason at any time within sixty (60) days following the
expiration of such cure period.


(i)           IRS.  “IRS” shall mean the Internal Revenue Service.


(j)           Notice of Termination.  Any purported termination of the
Executive’s employment by the Employer for any reason, including without
limitation for Cause, Disability or Retirement, or by the Executive for any
reason, including without limitation for Good Reason, shall be communicated by a
written “Notice of Termination” to the other party hereto.  For purposes of this
Agreement, a “Notice of Termination” shall mean a dated notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated, (iii) specifies a Date of Termination, which shall be not less than
fifteen (15) nor more than ninety (90) days after such Notice of Termination is
given, except in the case of the Employer’s termination of the Executive’s
employment for Cause, which shall be effective immediately; and (iv) is given in
the manner specified in Section 10 hereof.


2

--------------------------------------------------------------------------------


(k)           Retirement.  “Retirement” shall mean voluntary termination by the
Executive in accordance with the Employer’s retirement policies, including early
retirement, generally applicable to the Employer’s salaried employees.


2.           Term of Employment.


(a)           The Employer hereby employs the Executive as Senior Vice
President, and the Executive hereby accepts said employment and agrees to render
such services to the Employer on the terms and conditions set forth in this
Agreement. Subject to the terms hereof, this Agreement shall terminate three (3)
years after January 1, 2007 (the “Commencement Date”).  Beginning on the day
which is one year subsequent to the Commencement Date, and on each annual
anniversary thereafter, the term of this Agreement shall be extended for a
period of one additional year provided that the Employer has not given notice to
the Executive in writing at least 30 days prior to such day that the term of
this Agreement shall not be extended further and/or the Executive has not given
notice to the Employer of his election not to extend the term at least thirty
(30) days prior to any such anniversary date.  If any party gives timely notice
that the term will not be extended as of any such annual anniversary date, then
this Agreement shall terminate at the conclusion of its remaining
term.  References herein to the term of this Agreement shall refer both to the
initial term and successive terms.


(b)           During the term of this Agreement, the Executive shall perform
such executive services for the Employer as is consistent with his title of
Senior Vice President and from time to time assigned to him by the Employer’s
Board of Directors.


3.           Compensation and Benefits.


(a)           The Employer shall compensate and pay the Executive for his
services during the term of this Agreement at a minimum base salary of $142,300
per year (“Base Salary”), which may be increased from time to time in such
amounts as may be determined by the Board of Directors of the Employer and may
not be decreased without the Executive’s express written consent.  In addition
to his Base Salary, the Executive shall be entitled to receive during the term
of this Agreement such bonus payments as may be determined by the Board of
Directors of the Employer.


(b)           During the term of this Agreement, the Executive shall be entitled
to participate in and receive the benefits of any pension or other retirement
benefit plan, profit sharing, stock option, employee stock ownership, or other
plans, benefits and privileges given to employees and executives of the
Employer, to the extent commensurate with his then duties and responsibilities,
as fixed by the Board of Directors of the Employer.  The Employer shall not make
any changes in such plans, benefits or privileges which would adversely affect
the Executive’s rights or benefits thereunder, unless such change occurs
pursuant to a program applicable to all executive officers of the Employer and
does not result in a proportionately greater adverse change in the rights of or
benefits to the Executive as compared with any other executive officer of the
Employer.  Nothing paid to the Executive under any plan or arrangement presently
in effect or made available in the future shall be deemed to be in lieu of the
salary payable to the Executive pursuant to Section 3(a) hereof.


3

--------------------------------------------------------------------------------


(c)           During the term of this Agreement, the Executive shall be entitled
to paid annual vacation in accordance with the policies as established from time
to time by the Board of Directors of the Employer.  The Executive shall not be
entitled to receive any additional compensation from the Employer for failure to
take a vacation, nor shall the Executive be able to accumulate unused vacation
time from one year to the next, except to the extent authorized by the Board of
Directors of the Employer.


4.           Expenses.  The Employer shall reimburse the Executive or otherwise
provide for or pay for all reasonable expenses incurred by the Executive in
furtherance of, or in connection with the business of the Employer, including,
but not by way of limitation, automobile and traveling expenses, subject to such
reasonable documentation and other limitations as may be established by the
Board of Directors of the Employer.  If such expenses are paid in the first
instance by the Executive, the Employer shall reimburse the Executive therefor.
Such reimbursement shall be paid promptly by the Employer and in any event no
later than March 15 of the year immediately following the year in which such
expenses were incurred.


5.           Termination.


(a)           General.  The Employer shall have the right, at any time upon
prior Notice of Termination, to terminate the Executive’s employment hereunder
for any reason, including without limitation termination for Cause, Disability
or Retirement, and the Executive shall have the right, upon prior Notice of
Termination, to terminate his employment hereunder for any reason.


(b)           Termination for Cause or Voluntary Resignation.  In the event that
the (i) the Executive’s employment is terminated by the Employer for Cause, or
(ii) the Executive terminates his employment hereunder other than for Good
Reason, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination.


(c)           Termination Due to Disability, Retirement or Death.  In the event
that the Executive’s employment is terminated as a result of Disability,
Retirement or the Executive’s death during the term of this Agreement, the
Executive shall have no right pursuant to this Agreement to compensation or
other benefits for any period after the applicable Date of Termination.


(d)           Involuntary or Good Reason Termination Prior to a Change in
Control.  In the event that (i) the Executive’s employment is terminated by the
Employer for other than Cause, Disability, Retirement or the Executive’s death
or (ii) such employment is terminated by the Executive for Good Reason, in each
case prior to a Change in Control, then the Employer shall:


4

--------------------------------------------------------------------------------


(A)           pay to the Executive in a lump sum as of the Date of Termination,
a cash severance amount equal to the product of two (2) times (i) the
Executive’s then current Base Salary, and (ii) the cash bonus paid to the
Executive by the Employer for the calendar year preceding the Date of
Termination; and


(B)           maintain and provide for a period ending at the earlier of (i)
twenty-four (24) months subsequent to the Date of Termination or (ii) the date
of the Executive’s full-time employment by another employer (provided that the
Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (B)), with the
Executive responsible for paying the same share of any premiums, co-payments or
deductibles as if he was still an employee, the Executive’s continued
participation in all group insurance, life insurance, health and accident, and
disability insurance coverage offered by the Employer in which the Executive was
participating immediately prior to the Date of Termination; provided that any
insurance premiums payable by the Employer or any successors pursuant to this
Section 5(d)(B) shall be payable at such times and in such amounts as if the
Executive was still an employee of the Employer, subject to any increases in
such amounts imposed by the insurance company or COBRA, and the amount of
insurance premiums required to be paid by the Employer in any taxable year shall
not affect the amount of insurance premiums required to be paid by the Employer
in any other taxable year; and provided further that if the Executive’s
participation in any group insurance plan is barred, the Employer shall arrange
to provide the Executive with insurance benefits substantially similar to those
which the Executive was entitled to receive under such group insurance plan at
no additional cost to the Executive; and


(C)           pay to the Executive, in a lump sum as of the Date of Termination,
a cash amount equal to the projected cost to the Employer of providing benefits
to the Executive for a period of twenty-four (24) months pursuant to any other
employee benefit plans, programs or arrangements offered by the Employer in
which the Executive was entitled to participate immediately prior to the Date of
Termination (other than cash bonus plans, retirement plans or stock compensation
plans of the Employer or the Corporation), with the projected cost to the
Employer to be based on the costs incurred for the calendar year immediately
preceding the year in which the Date of Termination occurs and with any
automobile-related costs to exclude any depreciation on Bank-owned automobiles.


(e)           Involuntary or Good Reason Termination Concurrently with or
Subsequent to a Change in Control.  In the event that (i) the Executive’s
employment is terminated by the Employer for other than Cause, Disability,
Retirement or the Executive’s death or (ii) such employment is terminated by the
Executive for Good Reason, in each case either concurrently with or subsequent
to a Change in Control, then the Employer shall, subject to the provisions of
Section 6 hereof, if applicable,


(A)           pay to the Executive, in a lump sum as of the Date of Termination,
a cash severance amount equal the product of three (3) times (i) the Executive’s
then current Base Salary, and (ii) the cash bonus paid to the Executive by the
Employer for the calendar year preceding the Date of Termination; and


5

--------------------------------------------------------------------------------


(B)           maintain and provide for a period ending at the earlier of (i)
thirty-six (36) months subsequent to the Date of Termination or (ii) the date of
the Executive’s full-time employment by another employer (provided that the
Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (B)), with the
Executive responsible for paying the same share of any premiums, co-payments or
deductibles as if he was still an employee, the Executive’s continued
participation in all group insurance, life insurance, health and accident, and
disability insurance coverage offered by the Employer in which the Executive was
participating immediately prior to the Date of Termination; provided that any
insurance premiums payable by the Employer or any successors pursuant to this
Section 5(e)(B) shall be payable at such times and in such amounts as if the
Executive was still an employee of the Employer, subject to any increases in
such amounts imposed by the insurance company or COBRA, and the amount of
insurance premiums required to be paid by the Employer in any taxable year shall
not affect the amount of insurance premiums required to be paid by the Employer
in any other taxable year; and provided further that if the Executive’s
participation in any group insurance plan is barred, the Employer shall arrange
to provide the Executive with insurance benefits substantially similar to those
which the Executive was entitled to receive under such group insurance plan at
no additional cost to the Executive; and


(C)           pay to the Executive, in a lump sum as of the Date of Termination,
a cash amount equal to the projected cost to the Employer of providing benefits
to the Executive for a period of thirty-six (36) months pursuant to any other
employee benefit plans, programs or arrangements offered by the Employer in
which the Executive was entitled to participate immediately prior to the Date of
Termination (other than cash bonus plans, retirement plans or stock compensation
plans of the Employer or the Corporation), with the projected cost to the
Employer to be based on the costs incurred for the calendar year immediately
preceding the year in which the Date of Termination occurs and with any
automobile-related costs to exclude any depreciation on Bank-owned automobiles.


6.           Limitation of Benefits under Certain Circumstances.  If the
payments and benefits pursuant to Section 5 hereof, either alone or together
with other payments and benefits which the Executive has the right to receive
from the Employer, would constitute a “parachute payment” under Section 280G of
the Code, then the payments and benefits payable by the Employer pursuant to
Section 5 hereof shall be reduced by the minimum amount necessary to result in
no portion of the payments and benefits under Section 5 being non-deductible to
the Employer pursuant to Section 280G of the Code and subject to the excise tax
imposed under Section 4999 of the Code.  If the payments and benefits under
Section 5 are required to be reduced, the cash severance shall be reduced first,
followed by a reduction in the fringe benefits.  The determination of any
reduction in the payments and benefits to be made pursuant to Section 5 shall be
based upon the opinion of independent tax counsel selected by the Employer and
paid by the Employer.  Such counsel shall promptly prepare the foregoing
opinion, but in no event later than ten (10) days from the Date of Termination,
and may use such actuaries as such counsel deems necessary or advisable for the
purpose.  Nothing contained herein shall result in a reduction of any payments
or benefits to which the Executive may be entitled upon termination of
employment under any circumstances other than as specified in this Section 6, or
a reduction in the payments and benefits specified in Section 5 below zero.


6

--------------------------------------------------------------------------------


7.           Mitigation; Exclusivity of Benefits.


(a)           The Executive shall not be required to mitigate the amount of any
benefits hereunder by seeking other employment or otherwise, nor shall the
amount of any such benefits be reduced by any compensation earned by the
Executive as a result of employment by another employer after the Date of
Termination or otherwise, except as set forth in Sections 5(d)(B)(ii) and
5(e)(B)(ii) hereof.


(b)           The specific arrangements referred to herein are not intended to
exclude any other benefits which may be available to the Executive upon a
termination of employment with the Employer pursuant to employee benefit plans
of the Employer or otherwise.


8.           Withholding.  All payments required to be made by the Employer
hereunder to the Executive shall be subject to the withholding of such amounts,
if any, relating to tax and other payroll deductions as the Employer may
reasonably determine should be withheld pursuant to any applicable law or
regulation.


9.           Assignability.  The Employer may assign this Agreement and its
rights and obligations hereunder in whole, but not in part, to any corporation,
bank or other entity with or into which the Employer may hereafter merge or
consolidate or to which the Employer may transfer all or substantially all of
its assets, if in any such case said corporation, bank or other entity shall by
operation of law or expressly in writing assume all obligations of the Employer
hereunder as fully as if it had been originally made a party hereto, but may not
otherwise assign this Agreement or its rights and obligations hereunder.  The
Executive may not assign or transfer this Agreement or any rights or obligations
hereunder.


10.         Notice.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below:
 
To the Employer:
Board of Directors
 
Abington Savings Bank
 
180 Old York Road
 
Jenkintown, Pennsylvania
   
To the Executive:
Edward W. Gormley
 
At the address last appearing on the personnel records of the Employer



11.           Amendment; Waiver.  No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Executive and such officer or officers as
may be specifically designated by the Board of Directors of the Employer to sign
on its behalf.  No waiver by any party hereto at any time of any breach by any
other party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.  In addition, notwithstanding anything in this Agreement to the
contrary, the Bank may amend in good faith any terms of this Agreement,
including retroactively, in order to comply with Section 409A of the Code.


7

--------------------------------------------------------------------------------


12.           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the United States
where applicable and otherwise by the substantive laws of the Commonwealth of
Pennsylvania.


13.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement, which shall remain in full force and effect.


14.           Arbitration.  Any controversy or claim arising out of or relating
to this Agreement, or the breach thereof, shall be settled by arbitration in
accordance with the rules then in effect for the American Arbitration
Association, Philadelphia, Pennsylvania, and judgment upon the award rendered
may be entered in any court having jurisdiction thereof.


15.           Nature of Obligations.  Nothing contained herein shall create or
require the Employer to create a trust of any kind to fund any benefits which
may be payable hereunder, and to the extent that the Executive acquires a right
to receive benefits from the Employer hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Employer.


16.           Headings.  The section headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


17.           Changes in Statutes or Regulations. If any statutory or regulatory
provision referenced herein is subsequently changed or re-numbered, or is
replaced by a separate provision, then the references in this Agreement to such
statutory or regulatory provision shall be deemed to be a reference to such
section as amended, re-numbered or replaced.


18.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.


19.           Regulatory Prohibition.  Notwithstanding any other provision of
this Agreement to the contrary, any payments made to the Executive pursuant to
this Agreement, or otherwise, are subject to and conditioned upon their
compliance with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and the
regulations promulgated thereunder, including 12 C.F.R. Part 359.  In the event
of the Executive’s termination of employment with the Bank for Cause, all
employment relationships and managerial duties with the Bank shall immediately
cease regardless of whether the Executive is in the employ of the Corporation
following such termination.  Furthermore, following such termination for Cause,
the Executive will not, directly or indirectly, influence or participate in the
affairs or the operations of the Bank.


8

--------------------------------------------------------------------------------


20.           Payment of Costs and Legal Fees and Reinstatement of Benefits.  In
the event any dispute or controversy arising under or in connection with the
Executive’s termination is resolved in favor of the Executive, whether by
judgment, arbitration or settlement, the Executive shall be entitled to the
payment of (a) all legal fees incurred by the Executive in resolving such
dispute or controversy, and (b) any back-pay, including Base Salary, bonuses and
any other cash compensation, fringe benefits and any compensation and benefits
due to the Executive under this Agreement, within thirty (30) days following the
date such judgment, arbitration or settlement becomes final and non-appealable.


21.           Entire Agreement.  This Agreement embodies the entire agreement
between the Employer and the Executive with respect to the matters agreed to
herein.  All prior agreements between the Employer and the Executive with
respect to the matters agreed to herein, including the Prior Agreement between
the Employer and the Executive, are hereby superseded and shall have no force or
effect.


IN WITNESS WHEREOF, this Agreement is effective as of the date first written
above.


THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION WHICH MAY BE ENFORCED BY
THE PARTIES.


Attest
ABINGTON SAVINGS BANK
        /s/ Frank Kovalcheck   
By:
/s/ Robert W. White     
Robert W. White
   
President and Chief Executive Officer
             
EXECUTIVE
       
By:
/s/ Edward W. Gormley   
 
Edward W. Gormley

 
 
9

--------------------------------------------------------------------------------

